Citation Nr: 0734780	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  04-09 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a lung disability.  

2.  Entitlement to an increased rating for residuals of an 
injury to the ulnar nerve, right wrist, with carpal tunnel 
syndrome and flexion deformity of the fifth finger, post-
operative, currently rated as 30 percent disabling.  

3.  Entitlement to an increased rating for bilateral pes 
planus, currently rated as 10 percent disabling.  

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to August 
1943 and from November 1944 to April 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A lung disability is not attributable to service.  

2.  The veteran has severe incomplete paralysis of the right 
wrist/hand.

3.  The veteran has no more than moderate pes planus.  


CONCLUSIONS OF LAW

1.  A lung disability was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  The criteria for a 40 percent rating for residuals of an 
injury to the ulnar nerve, right wrist, with carpal tunnel 
syndrome and flexion deformity of the fifth finger, post-
operative, have been met. 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.1, 4.3, 4.7, 4.40, 4.124a, 
Diagnostic Code (DC) 8516 (2007).

3.  The criteria for rating in excess of 10 percent for 
bilateral pes planus are not met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.71a, DC 5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent in January 2002.  Further VCAA 
notification was sent in January 2007.  Cumulatively, the 
VCAA letters fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letters told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  ).  In 
particular, the VCAA notification: (1) informed the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; (3) informed the claimant about the information 
and evidence that the claimant is expected to provide; and 
(4) requested that the claimant provide any evidence in his 
possession that pertains to the claims, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim."  See Pelegrini II.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 WL 2694606 (Fed. 
Cir. Sept 17, 2007) (Mayfield III).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in February 2002, regarding the increased rating 
claims.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

The Board also finds that a VA examination is not necessary 
to determine whether post-service lung disabilities are 
related to his period of honorable service, as the standards 
of the Court's recent decision in McLendon v. Nicholson, 20 
Vet. App. 79 (2006), have not been met.  Under McLendon, VA 
must provide a medical examination in a service connection 
claim when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

In this case, although the claimant was treated for one upper 
respiratory infection (URI) in service, this URI resolved and 
the veteran's separation examination and chest x-ray were 
negative.  Also significant is the fact that lung 
disabilities were first identified over 20 years after his 
period of honorable service.  In light of these findings, the 
second and third prongs of McLendon have not been met.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

There is no objective evidence indicating that there has been 
a material change in the service-connected right wrist and 
flat feet disabilities since the claimant was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  The VA examination report 
of record is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service medical records reflect that in October 1953, the 
veteran reported having difficulty with breathing at bedtime.  
He also complained of nasal obstruction and headaches.  In 
January 1954, the veteran was seen for an upper respiratory 
infection (URI).  It was noted that he had experienced a 
spontaneous nosebleed the day before.  There was no further 
treatment for the URI.  On his separation examination, the 
veteran reported that he had shortness of breath.  It was 
further noted that the veteran had shortness of breath on 
exertion and smoked three packs of cigarettes per day.  The 
veteran also reported that he had pain or pressure in his 
chest.  It was further noted that the veteran had occasional 
pain substernally which was associated with palpitation and 
only occurred once every 3-4 months.  Physical examination of 
the lungs and chest was normal.  Chest x-ray was negative.  

Post-service, the veteran was afforded a VA examination in 
June 1965.  The respiratory system was clinically negative.  

In August 1970, the veteran was afforded a VA examination.  
Chest x-ray was essentially negative.  

In August 1987, it was noted that the veteran might have a 
possible lung lesion.  In August 1988, the veteran was 
hospitalized by VA.  It was noted that a routine x-ray 
revealed nine calcified pulmonary nodules.  A computerized 
tomography (CT) also showed nodules.  Multiple diagnostic 
studies were conducted for various medical problems.  The 
veteran underwent a flexible bronchoscopy, right thoracotomy, 
and wedge resection of the mid lobe as well as right lower 
lobe nodules.  With regard to the lungs, the diagnosis was 
multiple pulmonary granulomas.  

Private medical records reveal that the veteran was 
hospitalized in May 2001 for fever, chills, coughing, and 
being extremely short of breath.  The admitting diagnoses 
included acute bronchopneumonia with hemoptysis and 
emphysema.  X-rays taken in May 2001 showed pneumonia in the 
right upper lobe.  Further x-rays revealed postoperative 
changes (from an open lung biopsy) in the right mid and lower 
lung field.  There was at least one and possibly severe 
nodular densities.  Infiltration in the right upper lobe was 
unchanged.  Additional records also noted the presence of 
bronchitis and chronic obstructive pulmonary disease.  

September 2003 x-rays revealed a postoperative right lung, 
nodular densities suspicious for either recurrent or 
metastatic tumor, and moderate chronic lung disease.  

A May 2004 CT of the chest revealed a few bilateral well-
circumscribed pulmonary nodules with a few being questionably 
calcified.  It was noted that they could be secondary to 
granulomatous disease.  A May 2004 notation indicated that 
the shape and calcifications were suggestive of fungal 
granulomas.  

A June 2004 CT of the chest revealed a total of seven 
pulmonary nodules which were likely representative of 
granulomas.  Pulmonary metastatic disease was unlikely as 
there was no history of primary malignancy.  

In sum, the veteran was treated for one URI during service 
which resolved.  At the time of separation, although the 
veteran reported shortness of breath and pain or pressure in 
his chest, his physical examination was normal and his x-rays 
were negative.  The veteran was separated from service in 
April 1965.

Over two decades later, the veteran was diagnosed as having 
multiple pulmonary granulomas.  He has continued to have 
respiratory problems since that time.  Although a tumor was 
contemplated, the evidence does not establish any post-
service malignancy.  The veteran has additionally been 
diagnosed as having bronchitis and chronic obstructive 
pulmonary disease.  The record is replete with notations 
regarding the veteran's history of nicotine use and the 
veteran being advised to complete nicotine cessation.  

The Board notes that although cigarette smoking was noted 
during service, no current lung disorder related to such 
cigarette smoking may be granted service connection.  In 
VAOPGCPREC 19-97, the VA General Counsel (GC) addressed the 
question of under what circumstances service connection may 
be established for tobacco-related disability or death on the 
basis that such disability or death is secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service. In that opinion, the GC stated that a determination 
of whether the veteran is dependent on nicotine is a medical 
issue.  Specifically, the GC held that a determination as to 
whether service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, and 
therefore is secondarily service-connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97.  In this 
opinion, the GC noted that secondary service connection may 
be established, under the terms of 38 C.F.R. § 3.310(a), only 
if a veteran's nicotine dependence, which arose in service, 
and resulting tobacco use, may be considered the proximate 
cause of the disability or death which is the basis of the 
claim.

In a May 5, 1997 memorandum from the VA Under Secretary for 
Health to the GC, the Under Secretary for Health affirmed 
that nicotine dependence may be considered a disease.  
Moreover, paragraph 5 of VA USB letter 20-97-14, from the 
Under Secretary for Benefits, addressed to all VBA offices 
and centers, directs that, in light of the Under Secretary 
for Health's opinion, the answer in all nicotine dependence 
cases on this issue is that nicotine dependence is a disease.  
Consistent with the Under Secretary of Health's opinion, the 
Board finds that nicotine dependence is a disease for 
purposes of VA benefits.  As such, a finding of nicotine 
dependence must be supported by competent medical evidence.  
VAOPGCPREC 19-97.

On July 22, 1998, the President signed into law a new 
provision, codified at 38 U.S.C.A. § 1103, essentially 
barring service connection for disability or death on the 
basis that a disease or injury is attributable to the use of 
tobacco products during service.  38 C.F.R. § 3.300.  This 
provision, however, only applies to claims filed after June 
9, 1998, and therefore, given the date of this claim, such 
ban does apply to the veteran's claim.

Thus, to the extent that the veteran may believe that 
inservice cigarette smoking resulted in current lung 
disabilities, service connection may not be granted on that 
basis.  

Otherwise, the Board notes that there is not etiological 
connection between post-service lung disabilities and 
service.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis.  The veteran 
is not competent to provide a medical opinion regarding the 
etiology of post-service lung disabilities.  The veteran's 
lay assertions are not competent or sufficient in this 
regard.  

There is no competent medical evidence of any link between 
the veteran's post-service diagnoses and service.  Rather, 
the evidence shows that the veteran first had lung 
disabilities in the late 1980's which was decades after his 
separation from service.  Despite the veteran's contentions 
that he had respiratory problems since service, the record is 
devoid of supporting evidence.  In essence, the veteran's 
assertions of chronicity and continuity are unsupported.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (normal 
medical findings at the time of separation from service, as 
well as absence of any medical records of a diagnosis or 
treatment for many years after service, is probative evidence 
against a claim.).

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In a July 1965 rating decision, service connection was 
granted for injury to the ulnar nerve of the right wrist, 
with flexion deformity of the 5th finger.  A 10 percent 
rating was assigned effective May 1964 under DC 8516.  In 
addition, service connection was granted for pes planus, 
first degree, asymptomatic.  A noncompensable rating was 
assigned effective May 1964 under DC 5276.  An October 1967 
rating decision corrected the effective dates to May 1965.  

In a May 1998 rating decision, the veteran was assigned a 
temporary total rating for surgical treatment necessitating 
convalescence based on carpal tunnel syndrome surgery.  
Thereafter, the veteran was assigned a 30 percent effective 
December 1996 for residuals of injury to the ulnar nerve of 
the right wrist with carpal tunnel syndrome and with flexion 
deformity of the 5th finger, postoperatively.  In addition, a 
10 percent rating was granted for bilateral pes planus 
effective August 1997.  

In February 2001 correspondence, the veteran stated that his 
service-connected disabilities had increased in severity and 
he could not work.  

In February 2002, the veteran was afforded a VA examination.  
At that time, the veteran reported that his hand had become 
weak and he could not use it anymore.  He underwent a carpal 
tunnel release five years earlier, which did not help.  He 
reported that he had pain radiating up into the elbow.  He 
also described a pruritic sensation to the elbow, down to the 
hand.  He related that he had wrist pain 90 percent of the 
time as well as giving way and paresthesias to all fingers of 
the right hand.  He also reported having stiffness of the 
hand and wrist, swelling of the wrist, lack of endurance and 
fatigability of the wrist.  He indicated that he had to 
completely quit all activities.  He used ointment for relief 
and had previously taken pain medications.  When he had 
flare-ups, he would use a brace.  The flare-ups included pain 
which was 9 on a scale of 1-10 with 10 being the worst.  
During flare-ups, he was unable to use his hand.  

Physical examination revealed a right hand flexion deformity 
at the second and third digit and which was mild of his right 
hand fourth and fifth digit.  There was also a flexion 
deformity at the distal interphalangeal joint and proximal 
interphalangeal joint and these were mild as well.  He 
exhibited radial deviation at 15 degrees to the right hand 
second digit distal phalanx.  He had metacarpophalangeal 
joint, distal interphalangeal joint, and proximal 
interphalangeal joint, joint prominence.  His grip strength 
was decreased on the right as compared to the left side.  He 
was unable to adduct the fourth and fifth digit on the right 
hand.  He had decreased finger abduction on the right second 
through fifth digit.  His thumb apposition from the first to 
the fifth digit was a distance of 1.5 centimeters.  There was 
no hand joint increased warmth, erythema, swelling, or 
discoloration.  He had right hand atrophy to the thenar and 
hypothenar eminence.  There was right volar wrist tenderness 
to palpation with guarding and mild edema.  He had normal 
radial pulses.  There was negative Phalen's and positive 
tenderness to palpation on median nerve compression.  His 
pinprick was decreased on the right hand palmar surface 
fourth and fifth digit and soft touch was intact.  His wrist 
palmar flexion was 50 degrees with pain which was mild.  
Wrist dorsiflexion was 5 degrees with pain.  Ulnar deviation 
was 5 degrees without pain.  His flexion of the fifth digit 
on the right hand metacarpophalangeal joint was 70 degrees, 
proximal interphalangeal joint was 85 degrees, and distal 
interphalangeal joint was 85 degrees.  The diagnosis was 
history of right wrist ulnar nerve injury, status post carpal 
tunnel release and flexion deformity of the fifth finger with 
decreased grip strength.  

The veteran was also afforded a feet examination.  The 
veteran reported that his feet hurt all the time in his toes 
which radiated up his legs.  He also had toe burning on the 
top and walking was limited due to this problem.  He had pain 
on walking, standing, and sitting.  He had toe cramping.  He 
used foot orthotics in conjunction with diabetic foot care.  
He also indicated that he had weakness, stiffness, swelling, 
heat, fatigability, and lack of endurance.  When he had 
flare-ups, he had pain which was 9 on a scale of 1-10 with 10 
being the worst.  Soaking and elevation provided relief.  
Physical examination revealed bilateral pes planus which was 
noticed on weight-bearing.  He had left greater than right 
hallux valgus.  His heel walk was slow and unsteady with 
pain.  He was unable to keep his ankles flexed.  He was 
unable to do tandem walk.  Romberg's was negative.  Pronator 
drift was negative.  Deep knee bend was 60 degrees.  
Capillary refill was less than 3 seconds.  He had bilateral 
foot dryness with a shiny atrophic thinning skin.  He had 
normal Achilles tendon alignment on weight-bearing and 
nonweight-bearing.  He had calluses.  His Achilles reflexes 
were absent.  He had diminished pedal pulses and posterior 
tibial pulses.  He had limited toe flexion on hyperextension.  
There was no toe joint increased warmth, erythema, swelling, 
or discoloration.  He had a right foot mid arch and ball of 
foot tenderness to palpation and left foot mid arch 
tenderness to palpation.  He had bilateral foot tenderness to 
palpation on toe manipulation.  The diagnosis was bilateral 
pes planus.  

In August 2003, the veteran was noted to have right foot 
ulcers associated with peripheral vascular disease.  In 
addition, a diabetic foot examination was noted to be 
abnormal.  

In November 2005, the veteran was seen for a gangrene right 
foot, due to diabetes.  He underwent an angiography of the 
right lower extremity.  The veteran eventually had to undergo 
a right below the knee amputation in November 2005.  

In an April 2006 statement, T.D.L., Sr., D.O., stated that he 
had treated the veteran since August 1991.  He indicated that 
the veteran had flat feet which caused him to have bunions.  
The bunions became infected which resulted in gangrene which 
necessitated a below-the-knee amputation.  

In October 2006, the veteran had an evaluation of neuropathy 
and a left great toe plantar ulcer.  It was noted to be 
healing.  The veteran was dry, cool, hairless, and with 
nonpalpable pulses.  It was noted that it was a diabetic 
ulcer.  In June 2006, it was noted that the veteran had 
amputation of a toe of the left lower extremity due to 
diabetes.  


Right Wrist

DC 8516 sets forth the criteria for rating disabilities 
involving the ulnar nerve.  Mild incomplete paralysis 
warrants a 10 percent rating.  Moderate incomplete paralysis 
warrants a rating of 30 percent for the major extremity.  
Severe incomplete paralysis is assigned a 40 percent rating 
for the major extremity.  A maximum evaluation of 60 percent 
is warranted for complete paralysis of the ulnar nerve of the 
major upper extremity, which is defined as being manifested 
by the "griffin claw" deformity due to flexor contraction of 
the ring and little fingers, very marked atrophy in the 
dorsal interspace and thenar and hypothenar eminences; loss 
of extension of the ring and little fingers, inability to 
spread the fingers (or reverse), inability to adduct the 
thumb; and weakened flexion of the wrist.  38 C.F.R. § 
4.124a, DC 8516.

It is noted that the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve.  Where the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  38 
C.F.R. § 4.124a.

In this case, the veteran demonstrates severe incomplete 
paralysis of the right ulnar nerve.  While he does not meet 
all the criteria for a griffin claw deformity, his range of 
motion is significantly limited functionally to include due 
to pain.  Also, he has atrophy to the thenar and hypothenar 
eminence as well as other symptoms, as set forth above.  
Accordingly, a 40 percent rating based on severe incomplete 
paralysis of the ulnar nerve is warranted.  


Pes Planus

Disabilities of the feet are governed by the provisions of 38 
C.F.R. § 4.71a, DCs 5276 through 5284.  Several disabilities 
listed in this portion of the rating schedule are expressly 
denoted as "unilateral," see 38 C.F.R. § 4.71a, DCs 5280, 
5281 and 5282, while other disabilities are rated the same 
regardless of whether the disability present is unilateral or 
bilateral.  See 38 C.F.R. § 4.71a, DC 5279.  Still, other 
disabilities are given one rating if the condition is 
unilateral and a different rating if the condition is 
bilateral.  See 38 C.F.R. § 4.71a, DCs 5276 and 5278.

Under DC 5276 (acquired flatfoot), a 10 percent rating is 
assignable for moderate involvement, whether unilateral or 
bilateral, with objective evidence of weight-bearing line 
over or medial to the great toe, inward bowing of the tendo 
Achilles, pain on manipulation and use of the feet.  A 30 
percent evaluation is assignable for severe bilateral 
involvement, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities, etc.  A 50 percent rating is 
assignable for pronounced bilateral acquired flatfoot, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  See 38 C.F.R. § 4.71a, DC 5276.

The Board realizes that the veteran has undergone a below the 
knee amputation of the right leg, which is also addressed in 
the Remand portion of this decision.  However, service 
connection has not been severed for pes planus of the right 
foot.  Therefore, the Board will consider the evidence of 
record showing the level of severity of the bilateral pes 
planus.  A review of the VA examination in February 2002 
shows that the level of severity of the veteran's pes planus 
more nearly approximates the 10 percent rating, which is 
already in effect.  Although the veteran had calluses, he 
exhibited normal Achilles tendon alignment on weight-bearing 
and nonweight-bearing.  There was no marked deformity or 
indication of swelling on use.  The subsequent medical 
records also do not show that the veteran met the criteria 
for a higher rating, based on his pes planus.  Symptoms 
associated with his diabetic neuropathy and other 
complications thereof, peripheral vascular disease, and 
thrombophlebitis, are not for consideration in rating pes 
planus.  As such, a rating in excess of 10 percent for 
bilateral pes planus is not warranted.  


Conclusion

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports a higher rating of 40 percent for 
residuals of an injury to the ulnar nerve, right wrist, with 
carpal tunnel syndrome and flexion deformity of the fifth 
finger, post-operative, but the preponderance of the evidence 
is against the claim of a higher rating for pes planus.  


ORDER

Service connection for a lung disability is denied.  

Entitlement to a 40 percent rating for residuals of an injury 
to the ulnar nerve, right wrist, with carpal tunnel syndrome 
and flexion deformity of the fifth finger, post-operative, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for pes 
planus is denied.  


REMAND

TDIU

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more. If it is the 
result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more, with the 
others sufficient to bring the combined rating to 70 percent 
or more.  For the purpose of one 60 percent or one 40 percent 
disability in combination, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a).

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a).  Consideration may be given 
to the veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his or her age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  
If the veteran fails to meet the initial criteria for 
consideration of a total rating based on individual 
unemployability due to service-connected disabilities, it is 
the established policy of VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Consequently, 38 C.F.R. § 4.16(b) 
specifically outlines the procedure for referral to the 
Director of Compensation and Pension Service for extra-
schedular consideration of all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set out in Section 
4.16(a). 

The veteran is service-connected for residuals of an injury 
to the ulnar nerve, right wrist, with carpal tunnel syndrome 
and flexion deformity of the fifth finger, post-operative, 
rated as 40 percent disabling (see above); bilateral pes 
planus, rated as 10 percent disabling; burn scar over the 
right upper extremity radial side, rated as noncompensable; 
and burn scar of the right upper extremity on the ulnar side, 
rated as noncompensable.  The combined rating is 50 percent.  
See 38 C.F.R. § 4.25.  

In a February 2004 letter, R.C., M.D., stated that the 
veteran had severe degenerative arthritis of the lumbar spine 
with spinal stenosis at L3-4, L4-5, and L5-S1 levels.  He 
also had bilateral hallux valgus and bunionette on the right 
foot.  In this physician's opinion, the veteran was presently 
disabled and unable to work because of his lower spine 
condition.  This is the only medical opinion regarding 
whether the veteran is able to be employed.  

Thereafter, in an April 2006 statement, T.D.L., Sr., D.O., 
stated that he had treated the veteran since August 1991.  He 
indicated that the veteran had flat feet which caused him to 
have bunions.  The bunions became infected which resulted in 
gangrene which necessitated a below-the-knee amputation.  The 
below the knee amputation may affect employability. 

The Board finds that the matter of service connection for 
below the knee amputation as secondary to pes planus is 
inextricably intertwined with the TDIU issue and must be 
resolved prior to the adjudication of that issue, as there is 
a medical opinion providing a nexus between pes planus and 
the below the knee amputation.  In that regard, the veteran 
should be afforded a VA examination to determine if the 
veteran's pes planus caused bunions which became infected, 
resulting in the below the knee amputation.  This assessment 
should be based on a review of the claims file and physical 
examination of the veteran.  

In addition, the examiner also opine as to whether the 
veteran's residuals of an injury to the ulnar nerve, right 
wrist, with carpal tunnel syndrome and flexion deformity of 
the fifth finger, post-operative; pes planus; burn scar over 
the right upper extremity radial side; and burn scar of the 
right upper extremity on the ulnar side, prevent him from 
engaging in a substantially gainful occupation.  If the below 
the knee amputation is etiologically related to the pes 
planus, the examiner should additionally opine as to whether 
this disability, along with the service-connected 
disabilities, prevents the veteran from engaging in a 
substantially gainful occupation.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the veteran for a VA 
examination.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests, including 
X-rays if indicated, should be 
accomplished.  Based on a review of the 
claims file and any examination findings, 
the examiner should state the medical 
probabilities (less likely than not; at 
least as likely as not; or more likely 
than not) that the veteran's below the 
knee amputation on the right is 
proximately due to, or the result of, the 
service-connected pes planus.  The 
examiner should also opine as to the 
medical probabilities (less likely than 
not; at least as likely as not; or more 
likely than not) that any current below 
the knee amputation is permanently 
aggravated by the veteran's service-
connected pes planus.  The examiner 
should note that aggravation is defined 
for legal purposes as a worsening of the 
underlying condition versus a temporary 
flare-up of symptoms.  

The examiner also opine as to whether the 
veteran's residuals of an injury to the 
ulnar nerve, right wrist, with carpal 
tunnel syndrome and flexion deformity of 
the fifth finger, post-operative; pes 
planus; burn scar over the right upper 
extremity radial side; and burn scar of 
the right upper extremity on the ulnar 
side, prevent him from engaging in a 
substantially gainful occupation.  

If the below the knee amputation is 
etiologically related to the pes planus, 
the examiner should additionally opine as 
to whether this disability, along with 
the service-connected disabilities, 
prevents the veteran from engaging in a 
substantially gainful occupation.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

2.  The issue of service connection for 
below the knee amputation as secondary to 
pes planus should be adjudicated.  The 
veteran should be notified of this 
decision and of his procedural and 
appellate rights.  

3.  Readjudicate the TDIU claim on appeal in 
light of all of the evidence of record.  If 
the issue remains denied, the veteran should 
be provided with a supplemental statement of 
the case as to the issue on appeal, and 
afforded a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


